1
2
3
                                                                        JS-6
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10   ADRIAN MELENDEZ,                           Case No. 2:21-cv-02163-MCS-JC
11
                         Plaintiff,             ORDER GRANTING PLAINTIFF’S
12                                              MOTION TO REMAND [15]
13                v.
14
     SUBARU OF AMERICA, INC., and
15   DOES 1 through 20, inclusive,
16
                         Defendants.
17
18
19         Plaintiff Adrian Melendez file a Motion to Remand, Defendant Subaru of
20   America, Inc. filed an Opposition and Plaintiff filed a Reply. Mot., ECF No. 15; Opp.,
21   ECF No. 17; Reply, ECF No. 21. The Court deems the matter appropriate for decision
22   without oral argument and vacates the hearing. Fed. R. Civ. P. 78(b); Local Rule 7-15.
23      I. BACKGROUND
24         Plaintiff’s 2018 Subaru VRX (the “Vehicle”) exhibited defects after Plaintiff
25   bought it for $37,541.19 on March 19, 2019, including a defective body system, tire
26   pressure monitoring system, transmission system, window wiper system, and
27   “engine/emission system.” Compl. ¶¶ 6, 11-12, ECF No. 1-2; see also Julian Moore
28   Decl. ¶ 3, ECF No. 13-1. Plaintiff presented the Vehicle for repair and notified Subaru

                                               1
1    of the defects, but Subaru failed to fix them. Compl. ¶¶ 14-15. Based on these
2    allegations, Plaintiff filed a complaint in Ventura County Superior Court asserting five
3    claims against Subaru under the Song-Beverly Warranty Act (“SBA”). Id. ¶¶ 19-42.
4    Plaintiff alleges “[t]he total amount paid and payable, incidental and consequential
5    damages and civil penalties exceeds $25,000” and prays for actual damages; restitution;
6    civil penalties under the SBA up to twice the amount of actual damages; consequential
7    and incidental damages; fees and costs; and prejudgment interest. Id. ¶ 7, PRAYER
8    clause.
9       II. LEGAL STANDARD
10         To invoke diversity jurisdiction, a party must demonstrate there is complete
11   diversity of citizenship between the parties and that the amount in controversy exceeds
12   the sum or value of $75,000, exclusive of interest and costs. 28 U.S.C. § 1332. “The
13   burden of establishing federal jurisdiction is on the party invoking federal
14   jurisdiction.” United States v. Marks, 530 F.3d 799, 810 (9th Cir. 2008). “[W]here it is
15   unclear or ambiguous from the face of a state-court complaint whether the requisite
16   amount in controversy is pled… [t]he removing defendant bears the burden of
17   establishing, by a preponderance of the evidence, that the amount in controversy
18   exceeds” $75,000. Guglielmino v. McKee Foods Corp., 506 F.3d 696, 699 (9th Cir.
19   2007) (citation omitted).
20      III.   DISCUSSION
21         Because the amount in controversy is not clear from the face of the Complaint,
22   Subaru must show it exceeds $75,000. Guglielmino, 506 F.3d at 699. Subaru fails to do
23   so. Luther v. Countrywide Home Loans Servicing LP, 533 F.3d 1031, 1034 (9th Cir.
24   2008) (“A defendant seeking removal has the burden to establish that removal is proper
25   and any doubt is resolved against removability.”) (citation omitted).
26         A. Actual Damages
27         Actual damages under the SBA are “equal to the actual price paid or payable by
28   the buyer,” minus the reduction in value “directly attributable to use by the buyer.” Cal.
                                                 2
1    Civ. Code § 1793.2(d)(2)(B)-(C). The reduction is based on miles driven before the first
2    attempted repair. Id. Subaru cites the $37,541.19 purchase price as Plaintiff’s actual
3    damages without accounting for finance charges, repair evidence, or anything else that
4    could allow the Court to estimate actual damages. Opp. 5-6. Subaru instead focuses on
5    the statutory offset’s purportedly low impact on actual damages, arguing that Plaintiff
6    fails to “state any number of miles to be used for a mileage offset…” Id. 5. This
7    contention ignores that it is Subaru’s burden to offer such evidence, not Plaintiff’s.
8    Marks, 530 F.3d at 810. As Subaru offers no evidence of actual damages under the SBA
9    aside from purchase price, those damages are speculative.
10         B. Civil Penalties
11         The Complaint alleges Plaintiff is entitled to a civil penalty up to twice the
12   amount of actual damages under California Civil Code section 1794, which only applies
13   if violations are willful. Compl. PRAYER clause. Subaru cites no allegations or
14   evidence suggesting the type of willfulness required to justify civil penalties, let alone
15   has it demonstrated how much those penalties might be. Zawaideh v. BMW of North
16   America, LLC, 2018 WL 1805103, at *2 (S.D. Cal. Apr. 17, 2018) (“Rather than simply
17   assume that because a civil penalty is available, one will be awarded, the defendant
18   must make some effort to justify the assumption by, for example, pointing to allegations
19   in the Complaint suggesting award of a civil penalty would be appropriate, and
20   providing evidence—such as verdicts or judgments from similar cases—regarding the
21   likely amount of the penalty.”). Plaintiff’s only allegations remotely inferring
22   willfulness are that Subaru intentionally declined to cure the Vehicle’s defects. Compl.
23   ¶¶ 23, 30, 37. Such a vague contention does not satisfy Subaru’s burden. Castillo v.
24   FCA USA, LLC, 2019 WL 6607006, at *2 (S.D. Cal. Dec. 5, 2019) (remanding where
25   defendant provided no argument or evidence for including a civil penalty in the amount
26   in controversy); Sanchez v. Ford Motor Co., 2018 WL 6787354, at *2 (C.D. Cal. Dec.
27   4, 2018) (remanding where “Defendant has not offered any evidence to support” civil
28   penalties under the SBA); Lawrence v. FCA US LLC, 2016 WL 5921059, at *4 (C.D.
                                                 3
1    Cal. Oct. 11, 2016) (SBA’s civil penalty not considered in amount in controversy due
2    to no “analogous verdicts or estimates about the amount”).
3           The Court rejects Subaru’s unfounded request that the Court accept its
4    “assumption” of maximum civil penalties. Opp. 4-5 (citing Park v. Jaguar Land Rover
5    N. Am., LLC, 2020 WL 3567275, at *6 (S.D. Cal. July 1, 2020) (“Defendant's
6    assumption that the amount in controversy includes the maximum amount of civil
7    penalties is reasonable” because “this assumption is founded on the allegations of the
8    Complaint.”)). Unlike the defendant in Park, Subaru cites no evidence to support a civil
9    penalty twice the amount of actual damages. 2020 WL 3567275, at *6 (higher civil
10   penalties assumed because vehicle cost $68,268.16 and complaint alleged plaintiff “is
11   entitled to a civil penalty of two times Plaintiff’s actual damages”). Subaru’s lack of
12   evidence supporting civil penalties is compounded by the uncertainty of actual
13   damages. Edwards v. Ford Motor Co., 2016 WL 6583585, at *4 (C.D. Cal. Nov. 4,
14   2016) (“However, as determined above, Defendant failed to establish the amount of
15   actual damages at issue, which is necessary to determine the total civil penalty.
16   Accordingly, the Court cannot determine the amount of any potential civil penalty
17   either.”).
18          The Court therefore cannot reliably determine the amount of civil penalties to
19   which Plaintiff may be entitled, if any.
20   C.     Fees
21          “Section 1332(a)'s amount-in-controversy requirement excludes only ‘interest
22   and costs’ and therefore includes attorneys’ fees.” Guglielmino, 506 F.3d at 700;
23   Fritsch v. Swift Transportation Co. of Arizona, LLC, 899 F.3d 785, 794 (9th Cir. 2018)
24   (“[A] court must include future attorneys' fees recoverable by statute or contract when
25   assessing whether the amount-in-controversy requirement is met”). Because Subaru
26   presents no substantive argument or evidence concerning fees, the Court has no basis
27   to include them in the amount in controversy. Eberle v. Jaguar Land Rover N. Am.,
28   LLC, 2018 WL 4674598, at *3 (C.D. Cal. Sept. 26, 2018) (“Courts have been reluctant
                                                4
1
     to estimate reasonably attorneys’ fees without knowing what the attorneys in the case
2
     bill, or being provided with ‘evidence of attorneys’ fees awards in similar cases,’ and
3
     have found information far more specific than this to be insufficient for the purposes of
4
     including attorneys’ fees in the amount in controversy.”) (citations omitted).
5
        IV.   CONCLUSION
6
           Because actual damages and fees are unknown, potential civil penalties are
7
     speculative, and Subaru identifies no additional sums to which Plaintiff may be entitled,
8
     Subaru has not shown that the amount in controversy exceeds $75,0000.
9
           The Motion is therefore GRANTED and this action is REMANDED to the
10
     Superior Court of California for the County of Ventura, No. 56-2021-00550149-CU-
11
     BC-VTA. The Clerk of Court shall close the case.
12
13
     IT IS SO ORDERED.
14
15
     Dated: May 13, 2021                    ________________________________
16                                          MARK C. SCARSI
17                                          UNITED STATES DISTRICT JUDGE

18
19
20
21
22
23
24
25
26
27
28
                                                5
